DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20150047258 A1) in view of Li (US 20190335679 A1).
Regarding claim 1, Lewis teaches an adaptive growing module (Figs 1-12), comprising:
a box, said box comprising a bottom, a left side, a right side, a front side, and a back side (Fig 1 Item 10- reservoir container);
two handles (Fig 4 Item 64- front handles, Item 65- side handles);
legs (Fig 5 Item 12- mounting trays);
a bottom side water irrigation channel (Fig 7 Item 68- channel), wherein said bottom side (Fig 7 Item 78- reservoir bottom) slants down into said bottom side water irrigation channel ([0033]); and
one or more drainage holes located where said bottom side water irrigation channel meet a side wall (Fig 7 Item 62- first opening).
Lewis is silent as to an irrigation hose channel located at the top of the front or back side.
Li teaches within the same field of endeavor and reasonably pertinent to the invention a planting structure (Figs 1-11) comprising an irrigation hose channel located at the top of the front or back side (Fig 3 Item 33- top grooves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ adaptive growing module with the further teachings of Li’s irrigation hose channel in order to couple an irrigation hose to the box, controlling the direction of water delivery.
Regarding claim 2, modified Lewis teaches all of the abovementioned claim 1 and further teaches wherein said bottom side water irrigation channel is raised in the middle (Lewis- Fig 7 Item 70- perforated wall, [0033]).
Regarding claim 3, modified Lewis teaches all of the abovementioned claim 1 and further teaches wherein said bottom side (Lewis- Fig 7 Item 78- 
Regarding claim 4, modified Lewis teaches all of the abovementioned claim 1 and further teaches irrigation hose channels on the top of both the front and the back sides (Li- Fig 3 Item 33- top grooves).
Regarding claim 7, modified Lewis teaches all of the abovementioned claim 1 and further teaches wherein said legs also have points of attachment (Lewis- Fig 3 Item 67- bar mounting guide) on their tops or bottoms (Lewis- [0038]).

    PNG
    media_image1.png
    289
    426
    media_image1.png
    Greyscale
Regarding claim 15, modified Lewis teaches all of the abovementioned claim 1 and further teaches wherein said handles are recesses along the sides of the bottom of said box (Fig 8 Item 58- access notch, See Image below). As seen in the image below, Lewis’ access notches provide the same recessed structure and are configured to be utilized as handles in the same manner as claimed by the applicant.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20150047258 A1) in view of Li (US 20190335679 A1) as applied to claim 1 above, and further in view of Do (US 20210007301 A1).
Regarding claim 5, modified Lewis teaches all of the abovementioned claim 1 but does not teach wherein said boxes further comprise a box-to-box coupling attachment.
Do teaches within the same field of endeavor and reasonably pertinent to the invention a self-watering modular planter tower (Figs 1-7) wherein said boxes further comprise a box-to- box coupling attachment (Fig 2 Item 206m- male connector, [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ adaptive growing modules with the further teachings of Do’s coupling attachment in order to stabilize a series of connected boxes, preventing damage to the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20150047258 A1) in view of Li (US 20190335679 A1) as applied to claim 1 above, and further in view of Noboru (JP 2010207101 A).
Regarding claim 6, modified Lewis teaches all of the abovementioned claim 1 but is silent as to hinges on said legs that allow them to be attached together and fold as a unit, wherein said unit fits inside said box.
Noboru teaches a variety of hinges (Figs 1, 2A, 2B) on said legs (Fig 1 Item 21- legs, Item 24- movable leg)  that allow them to be attached together and fold as a unit (Page 3 Paragraph 2), wherein said unit fits inside said box. As interpreted by the examiner, Noboru teaches a planter support that is capable of being separated from the planter box (P) and folded by the means of a movable leg (24) rotating around a pivot bolt (16) to bring the movable leg (24) in contact with the non-movable leg (21). A secondary hinge mechanism is also taught by Noboru wherein a pair of cross members (33) are connected by a hinge (35) and fold in on each other to accommodate the rotation of the legs as previously mentioned. One or both of the hinged structures as taught by Noboru could be utilized in combination with Lewis’ mounting trays in order to create a folding tray with the same structure and function as the claimed invention. Both combinations would be configured to allow the mounting trays to be placed inside of the box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ adaptive growing module legs with the further teachings of Noboru’s hinged leg mechanisms in order to maximize storage space by folding the hinged legs and storing said legs inside the growing module box.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20150047258 A1) in view of Li (US 20190335679 A1) as applied to claim 1 above, and further in view of Diloreto (US 6401387 B1).
Regarding claim 8, modified Lewis teaches all of the abovementioned claim 1 but is silent as to wherein said box is between 28 and 40 inches long from the left side to the right side.
Diloreto teaches wherein said box is between 28 and 40 inches long from the left side to the right side (Col. 5 Lines 44-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ grow module box with the further teachings of Diloreto’s box dimensions in order to maximize planter volume to accommodate a variety of plants grown within. Furthermore, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, modified Lewis teaches all of the abovementioned claim 8 and further teaches wherein said box is 34 inches long from the left side to the right side (Diloreto- Col. 5 Lines 44-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ grow module box with the further teachings of Diloreto’s box dimensions in order to maximize planter volume to accommodate a variety of plants grown within. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, modified Lewis teaches all of the abovementioned claim 1 but is silent as to wherein said box is between 7 and 14 inches tall from the bottom side to the top edges of the front, back, left, and right sides.
Diloreto teaches wherein said box is between 7 and 14 inches tall from the bottom side to the top edges of the front, back, left, and right sides (Col. 5 Lines 44-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ grow module box with the further teachings of Diloreto’s box dimensions in order to maximize planter volume to accommodate a variety of plants grown within. Furthermore, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 11, modified Lewis teaches all of the abovementioned claim 10 and further teaches wherein said box is 11 inches tall from the bottom side to the top edges of the front, back, left, and right sides (Diloreto- Col. 5 Lines 44-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ grow module box with the further teachings of Diloreto’s box dimensions in order to maximize planter volume to accommodate a variety of plants grown within. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 12, modified Lewis teaches all of the abovementioned claim 1 but is silent as to wherein said box is between 19 and 25 inches wide from the front side to the back side.
Diloreto teaches wherein said box is between 19 and 25 inches wide from the front side to the back side (Col. 5 Lines 44-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ grow module box with the further teachings of Diloreto’s box dimensions in order to maximize planter volume to accommodate a variety of plants grown within. Furthermore, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 13, modified Lewis teaches all of the abovementioned claim 12 and further teaches wherein said box is 22 inches wide from the front side to the back side (Diloreto- Col. 5 Lines 44-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ grow module box with the further teachings of Diloreto’s box dimensions in order to maximize planter volume to accommodate a variety of plants grown within. Furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 20150047258 A1) in view of Li (US 20190335679 A1) as applied to claim 1 above, and further in view of Holby (US 20180317399 A1).
Regarding claim 14, modified Lewis teaches all of the abovementioned claim 1 but is silent as to wherein said box is built with left, right, front, and back sides that slant outward from the bottom of the box, allowing said box to be nested one inside a similarly shaped box.
Holby does teach wherein said box is built with left, right, front, and back sides that slant outward from the bottom of the box (Fig 7), allowing said box to be nested one inside a similarly shaped box ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lewis’ adaptive growing modules with the further teachings of Holby’s stackable design in order to nest grow modules, reducing storage space when not in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642